Case 5:20-cv-01031-TJH-PD Document 11 Filed 05/15/20 Page 1 of 3 Page ID #:257
     Case 5:20-cv-01031-TJH-PD Document 11 Filed 05/15/20 Page 2 of 3 Page ID #:258



 1   a writ of habeas corpus raising a Fifth Amendment substantive due process claim, a
 2   Fifth Amendment procedural due process claim, and an Eighth Amendment claim.
 3         On May 15, 2020, the Court stayed Petitioner’s Fifth Amendment substantive
 4   due process claim pending the resolution of Roman.
 5         The crux of Petitioner’s Fifth Amendment procedural due process claim and
 6   Eighth Amendment claim is that his prolonged detention is unlawful because the
 7   immigration judge erroneously denied his request for bond. Consequently, Petitioner’s
 8   Eighth Amendment claim is duplicative of his Fifth Amendment claim. Further,
 9   where an immigration detainee seeks the challenge a condition or circumstance of his
10   civil detention, he must do so under the Fifth Amendment – the Eighth Amendment
11   does not apply. See Smith v. Wash., 781 F. App’x. 595, 597 (9th Cir. 2019).
12   Accordingly, Petitioner’s Eighth Amendment claim will be dismissed.
13         As to his Fifth Amendment procedural due process claim, Petitioner contends
14   that the immigration judge erroneously denied his request for bond because the
15   immigration judge.     It appears to the Court that Petitioner is challenging the
16   discretionary judgment of the immigration judge under the guise of a constitutional
17   challenge. Generally, the Court lacks habeas jurisdiction to review the discretionary
18   decisions of immigration judges. See Barrientos v. ICE Field Office Director, 667 F.
19   App’x. 184, 184-185 (9th Cir. 2016).
20

21         Accordingly,
22

23         It is Ordered that Petitioner’s Eighth Amendment claim be, and hereby is,
24   Dismissed.
25

26         It is further Ordered that Petitioner shall show cause, if he has any, as to
27   why the Court should not dismiss his prolonged detention claim for lack of jurisdiction.
28   Petitioner’s response, if any, to this order to show cause shall be filed by May 22,

                                                        Order to Show Cause – Page 2 of 3
Case 5:20-cv-01031-TJH-PD Document 11 Filed 05/15/20 Page 3 of 3 Page ID #:259
